UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4642


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVON FAUCETT, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:07-cr-00153-1)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, William B. King, II,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Devon Faucett was convicted of violating the terms of

his   supervised    release     and    was   sentenced      to    twelve    months’

imprisonment.      On appeal, Faucett argues there was insufficient

evidence to support a finding that he violated his supervised

release by constructively possessing marijuana with the intent

to distribute, and that his sentence is plainly unreasonable as

a result.    We affirm.

            We   review    a    district     court’s     decision      to     revoke

supervised release for abuse of discretion.                  United States v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).               To revoke supervised

release, the district court need only find a violation of a

condition   of   release   by    a    preponderance    of    the     evidence.   18

U.S.C.A. § 3583(e)(3) (West Supp. 2011).                 This burden “simply

requires the trier of fact to believe that the existence of a

fact is more probable than its nonexistence.”                    United States v.

Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks   omitted).     We   review      for   clear   error       factual    findings

underlying the conclusion that a violation of supervised release

occurred. United States v. Carothers, 337 F.3d 1017, 1019 (8th

Cir. 2003).      Our review of the record leads us to conclude that

the district court neither clearly erred in finding that Faucett

possessed marijuana with the intent to distribute, nor abused

its discretion in revoking Faucett’s supervised release.

                                        2
            Faucett also challenges his twelve-month sentence on

the sole ground that the district court improperly calculated

his policy statement range based on a Grade A violation, because

the court’s finding that he possesses marijuana with the intent

to distribute was clearly erroneous.                 As discussed above, this

claim is without merit.         We therefore affirm Faucett’s sentence.

See United States v. Crudup, 461 F.3d 433, 439–40 (4th Cir.

2006)    (stating    a   sentence      imposed     following      revocation     of

supervised    release    will     be    affirmed      if   it    is    within   the

applicable statutory maximum and not plainly unreasonable).

            Accordingly, we affirm the judgment.                We dispense with

oral    argument    because     the    facts   and    legal     contentions     are

adequately   presented     in    the    materials      before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         3